DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2018, 09/04/2020, 04/08/2021 and 05/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 37, 38, 43, 44, 46, 47, 49, 50, 52-57 and 61-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0232747 A1 Brackmann et al. in view of US 2018/0211202 A1 Ynion.

Regarding claim 37, Brackmann discloses a system for monitoring a plurality of containers (Brackmann Abstract, trackable cargo containers), comprising: 
(Brackmann Para. [0027] monitoring is done over a server); 
a plurality of sensor devices, each sensor device being coupled to one of the plurality of containers and securely communicating with the server based on the lifecycle state of a corresponding one of the containers (Brackmann Para. [0026] the cargo containers are provided with sensors to manage the status, location and security); 
and a container management application that monitors the plurality of containers based on the information contained in the database and on information from the sensor devices according to the lifecycle state (Brackmann Para. [0027] the management system communicates between the sensors, using history and current information); the container management application remotely monitoring the containers based on status information transmitted to the server as transactions that includes information received from the plurality of sensor device (Brackmann Para. [0086] when the sensors do not detect action, and are therefore idle, the sensors may enter a sleep mode to cease communication; information is received from the sensors when in an active state, and does not when idle). Brackmann fails to explicitly disclose each of the sensor devices including a corresponding trusted platform module having stored thereon security credentials and secrets that provide encrypted communication by the sensor devices, wherein at least some of the data is encrypted by the trusted platform module using a private key that corresponds to 
and the plurality of sensor device that is encrypted to provide the secure communication prior to being provided to the server application. Ynion is in the field of managing containers (Ynion Abstract, A method, system, apparatus, and program for real-time and online on-demand shipping/freight management) and teaches each of the sensor devices including a corresponding trusted platform module having stored thereon security credentials and secrets that provide encrypted communication by the sensor devices, wherein at least some of the data is encrypted by the trusted platform module using a private key that corresponds to at least one of: a particular one of the containers or to a particular one of the sensor devices (Ynion Para. [0039] blockchain to provide encrypted information; Para. [0060] a user may require a password or key to enter into the blockchain; Claim 1, blockchain) and the plurality of sensor device that is encrypted to provide the secure communication prior to being provided to the server application (Ynion Para. [0011] However, in the present invention, all recordable events are digitally recorded into a database and/or flat-file and subsequently into a blockchain-enabled system to ensure immutability of records and increased data integrity). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Brackmann with the blockchain of Ynion. The motivation for doing so would be to securely log and track the levels of containers and when they are moved and replaced within the (Ynion Para. [0009] Blockchains are secure by design and are an example of a distributed computing system with high Byzantine fault tolerance. Decentralized consensus has therefore been achieved with a blockchain. This makes blockchains suitable for records management activities, such as identity management, transaction processing, and documenting provenance).

Regarding claim 38, Brackmann discloses a method of monitoring a plurality of containers (Brackmann Abstract, trackable cargo containers), comprising: providing a server having a database containing information for managing lifecycle states of the plurality containers (Brackmann Para. [0027] monitoring is done over a server); a plurality of sensor devices, each being coupled to one of the plurality of containers, the sensor devices securely communicating with the server based on the lifecycle state of a corresponding coupled one of the containers (Brackmann Para. [0026] the cargo containers are provided with sensors to manage the status, location and security); and a container management application monitoring the plurality of containers based on the information contained in the database and on information from the sensor devices according to the lifecycle state (Brackmann Para. [0027] the management system communicates between the sensors, using history and current information; information is received from the sensors when in an active state, and does not when idle), the container management (Brackmann Para. [0086] when the sensors do not detect action, and are therefore idle, the sensors may enter a sleep mode to cease communication; information is received from the sensors when in an active state, and does not when idle). Brackmann fails to explicitly disclose each of the sensor devices including a corresponding trusted platform module having stored thereon security credentials and secrets that provide encrypted communication by the sensor devices, wherein at least some of the data is encrypted by the trusted platform module using a private key that corresponds to at least one of: a particular one of the containers or to a particular one of the sensor devices; and the plurality of sensor devices that is encrypted to provide the secure communication prior to being provided to the server application. Ynion teaches each of the sensor devices including a corresponding trusted platform module having stored thereon security credentials and secrets that provide encrypted communication by the sensor devices, wherein at least some of the data is encrypted by the trusted platform module using a private key that corresponds to at least one of: a particular one of the containers or to a particular one of the sensor devices (Ynion Para. [0039] blockchain to provide encrypted information; Para. [0060] a user may require a password or key to enter into the blockchain; Claim 1, blockchain); and the plurality of sensor devices that is encrypted to provide the secure communication prior to being provided to the server application (Ynion Para. [0011] However, in the present invention, all recordable events are digitally recorded into a database and/or flat-file and subsequently into a blockchain-enabled system to ensure immutability of records and increased data integrity). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Brackmann with the blockchain of Ynion. The motivation for doing so would be to securely log and track the levels of containers and when they are moved and replaced within the system, to make management of the system easier, faster and more cost efficient (Ynion Para. [0009] Blockchains are secure by design and are an example of a distributed computing system with high Byzantine fault tolerance. Decentralized consensus has therefore been achieved with a blockchain. This makes blockchains suitable for records management activities, such as identity management, transaction processing, and documenting provenance).

Regarding claim 43, modified Brackmann discloses the system according to claim 37, wherein the container management application remotely controls one or more of automated devices coupled to the corresponding sensor device (Brackmann Para. [0027] the containers include sensors and a management system, which include container components combined with remote signals).

Regarding claim 44, modified Brackmann discloses the method according to claim 38, wherein the container management application remotely controls one (Brackmann Para. [0027] the containers include sensors and a management system, which include container components combined with remote signals).

Regarding claim 46, modified Brackmann discloses the system according to claim 37. Brackmann fails to explicitly disclose wherein the transactions are provided as blockchain transactions that are transmitted to the server. Ynion teaches wherein the transactions are provided as blockchain transactions that are transmitted to the server (Ynion Para. [0008-009] use of blockchain to transmit signals). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Brackmann with the blockchain technology of Ynion. The motivation for doing so would be to allow for remote communications without the negative effects for accidental changing of information, or the possible malicious hacking of personal information (Ynion Para. [0009]).

Regarding claim 47, modified Brackmann discloses the method according to claim 38. Brackmann fails to explicitly disclose wherein the transactions are provided as blockchain transactions that are transmitted to the server. Ynion teaches wherein the transactions are provided as blockchain transactions that are transmitted to the server (Ynion Para. [0008-009] use of blockchain to transmit signals). It would have been obvious to one of ordinary skill in the art at (Ynion Para. [0009]).

Regarding claim 49, modified Brackmann discloses the system according to claim 37, wherein communications between components are minimized by communicating the transactions to the server using gateways that are allotted slots within a temporal cycle during which to transmit the transactions (Brackmann Para. [0029] the information is being sent in a cycle at predetermined timed cycles).

Regarding claim 50, modified Brackmann discloses the method according to claim 38, wherein communications between components are minimized by communicating the transactions to the server using gateways that are allotted slots within a temporal cycle during which to transmit the transactions (Brackmann Para. [0029] the information is being sent in a cycle at predetermined timed cycles).

Regarding claim 52, modified Brackmann teaches the system of claim 37, wherein the container management application is included in a gateway communicatively coupled to, and remotely located from, at least one of the (Brackmann Para. [0111] Fig. 12b, the sensor 200 may communicate wirelessly with a gateway, 212, that communicates with the homebased server, 210, the gateway and server are remotely located from the sensors).

Regarding claim 53, modified Brackmann teaches the system of claim 37, wherein the container management application is included in a particular one of the sensor devices that is in direct communication with the server (Brackmann Para. [0027] the management system may be container mounted and includes sensors).

Regarding claim 54, modified Brackmann teaches the system according to claim 37, wherein each of the plurality of containers has a current defined state from among a plurality of defined states and wherein the container management application determines one or more actions to be taken for a particular one of the containers based on the current defined state of the container and one or more detected properties of the particular one of the containers (Brackmann Para. [0090] in response to a sensed state change, whether it be temperature, conditions, etc.; an individual is notified of the change in order to take action to correct the sensed change).

Regarding claim 55, modified Brackmann teaches the system according to claim 54, wherein the one or more detected properties include a fill level of contents of the particular one of the containers (Brackmann Para. [0085] the sensor may include a pressure and load sensor, which may be used to determine the amount of material within the container).

Regarding claim 56, modified Brackmann teaches the system according to claim 37. Brackmann fails to explicitly disclose wherein the container management application communicates information about one or more of the plurality of containers to the server as transaction blocks of a blockchain. Ynion teaches wherein the container management application communicates information about one or more of the plurality of containers to the server as transaction blocks of a blockchain (Ynion Para. [0011] However, in the present invention, all recordable events are digitally recorded into a database and/or flat-file and subsequently into a blockchain-enabled system to ensure immutability of records and increased data integrity). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Brackmann with the blockchain of Ynion. The motivation for doing so would be to securely log and track the levels of containers and when they are moved and replaced within the system, to make management of the system easier, faster (Ynion Para. [0009] Blockchains are secure by design and are an example of a distributed computing system with high Byzantine fault tolerance. Decentralized consensus has therefore been achieved with a blockchain. This makes blockchains suitable for records management activities, such as identity management, transaction processing, and documenting provenance).

Regarding claim 57, modified Brackmann teaches the system according to claim 37. Brackmann fails to explicitly disclose wherein one or more transactions corresponding to one or more of the plurality of containers is stored as a smart contract in blockchain form. Ynion teaches wherein one or more transactions corresponding to one or more of the plurality of containers is stored as a smart contract in blockchain form (Ynion Para. [0011] However, in the present invention, all recordable events are digitally recorded into a database and/or flat-file and subsequently into a blockchain-enabled system to ensure immutability of records and increased data integrity). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Brackmann with the blockchain of Ynion. The motivation for doing so would be to securely log and track the levels of containers and when they are moved and replaced within the system, to make management of the system easier, faster and more cost efficient (Ynion Para. [0009] Blockchains are secure by design and are an example of a distributed computing system with high Byzantine fault tolerance. Decentralized consensus has therefore been achieved with a blockchain. This makes blockchains suitable for records management activities, such as identity management, transaction processing, and documenting provenance).

Regarding claim 61, modified Brackmann teaches the method of claim 38, wherein the container management application is included in a gateway communicatively coupled to, and remotely located from, at least one of the sensor devices, wherein the gateway exchanges communications with the at least one of the sensor devices and wherein the gateway communicatively couples the at least one of the sensor devices to the server (Brackmann Para. [0111] Fig. 12b, the sensor 200 may communicate wirelessly with a gateway, 212, that communicates with the homebased server, 210, the gateway and server are remotely located from the sensors).

Regarding claim 62, modified Brackmann teaches the method of claim 38, wherein the container management application is included in a particular one of the sensor devices that is in direct communication with the server (Brackmann Para. [0027] the management system may be container mounted and includes sensors).

Regarding claim 63, modified Brackmann teaches the method according to claim 38, wherein each of the plurality of containers has a current defined state from among a plurality of defined states, the method further comprising: determining (Brackmann Para. [0090] in response to a sensed state change, whether it be temperature, conditions, etc.; an individual is notified of the change in order to take action to correct the sensed change).

Regarding claim 64, modified Brackmann teaches the method according to claim 63, wherein the one or more detected properties include a fill level of contents of the particular one of the containers (Brackmann Para. [0085] the sensor may include a pressure and load sensor, which may be used to determine the amount of material within the container).

Regarding claim 65, modified Brackmann teaches the method according to claim 38. Brakmann fails to explicitly disclose further comprising: communicating information about one or more of the plurality of containers to the server as transaction blocks of a blockchain. Ynion teaches further comprising: communicating information about one or more of the plurality of containers to the server as transaction blocks of a blockchain (Ynion Para. [0011] However, in the present invention, all recordable events are digitally recorded into a database and/or flat-file and subsequently into a blockchain-enabled system to ensure immutability of records and increased data integrity). It would have been obvious to one of ordinary skill in the art at the time the (Ynion Para. [0009] Blockchains are secure by design and are an example of a distributed computing system with high Byzantine fault tolerance. Decentralized consensus has therefore been achieved with a blockchain. This makes blockchains suitable for records management activities, such as identity management, transaction processing, and documenting provenance).

Regarding claim 66, Brackmann teaches the method according to claim 38. Brackmann fails to explicitly disclose further comprising: storing one or more transactions corresponding to one or more of the plurality of containers as a smart contract in blockchain form. Ynion teaches further comprising: storing one or more transactions corresponding to one or more of the plurality of containers as a smart contract in blockchain form (Ynion Para. [0011] However, in the present invention, all recordable events are digitally recorded into a database and/or flat-file and subsequently into a blockchain-enabled system to ensure immutability of records and increased data integrity). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Brackmann with the blockchain of Ynion. The motivation for doing so would be to securely log and track the levels (Ynion Para. [0009] Blockchains are secure by design and are an example of a distributed computing system with high Byzantine fault tolerance. Decentralized consensus has therefore been achieved with a blockchain. This makes blockchains suitable for records management activities, such as identity management, transaction processing, and documenting provenance).

Claims 58 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0232747 A1 Brackmann et al. in view of US 2018/0211202 A1 Ynion and in further view of US 2015/0127822 A1 Moeller.

Regarding claim 58, modified Brackmann teaches the system according to claim 37. Brackmann fails to explicitly disclose wherein at least one of the sensor devices receives a remotely transmitted digitally signed software update, authenticates the software update and, if the software is authentic, updates software on at least one of the sensor devices with the authenticated software. Moeller is in the field of managing devices (Moeller Abstract, A system that accesses managed devices in a heterogeneous network includes a controller, coupled to the managed devices) and teaches wherein at least one of the sensor devices receives a remotely transmitted digitally signed software update, authenticates the software update and, if the software is authentic, (Moeller Para. [0014] The controller also includes application software loaded and executed on the controller via at least one interface. The software may be loaded using any appropriate mechanism, including directly from media, via remote update of the software (in part or in entirety) on the controller, and/or on the UEs over the air). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Brackmann with the software update of Moeller. The motivation for doing so would be to maintain updated software on the management system to prevent interruption of service without the need for costly manual in person updates (Moeller Para. [0014]).

Regarding claim 67, modified Brackmann teaches the method according to claim 38. Brackmann fails to explicitly disclose further comprising: receiving a remotely transmitted digitally signed software update; authenticating the software update; and if the software is authentic, updating software on the at least one of the sensor devices with the authenticated software. Moeller teaches further comprising: receiving a remotely transmitted digitally signed software update; authenticating the software update; and if the software is authentic, updating software on at least one of the sensor devices with the authenticated software (Moeller Para. [0014] The controller also includes application software loaded and executed on the controller via at least one interface. The software may be loaded using any appropriate mechanism, including directly from media, via remote update of the software (in part or in entirety) on the controller, and/or on the UEs over the air). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Brackmann with the software update of Moeller. The motivation for doing so would be to maintain updated software on the management system to prevent interruption of service without the need for costly manual in person updates (Moeller Para. [0014]).














Claims 59, 60, 68 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0232747 A1 Brackmann et al. in view of US 2018/0211202 A1 Ynion and in further view of US 2007/0080223 A1 Japuntich.

Regarding claim 59, modified Brackmann teaches the system according to claim 37. Brackmann fails to explicitly disclose further comprising: one or more applications that maintain an inventory of the plurality of containers based on information transmitted by the sensor devices physically coupled to the containers. Japuntich is in the field of monitoring devices (Japuntich Abstract, Remotely monitored medical device. A sensor associated with the device detects its state and generates a signal representative of the sensed state) and teaches further comprising: one or more applications that maintain an inventory of the plurality of containers based on information transmitted by the sensor devices physically coupled to the containers (Japuntich Para. [0034] For example, the notification informs the user when waste container 22 is full and in need of emptying or replacement. In this manner, aspects of the invention permit remote monitoring of container 22. As shown in FIG. 2, waste container 22, sensor 24, and transmitter 32 comprise an exemplary medical waste container system 38; Para. [0048] For example, computer 58 provides notifications that permit a service provider to regularly monitor the status of a number of containers 22. This allows the service provider to determine which hospitals or other container sites to visit and which containers to exchange for empty containers). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Brackmann with the inventory management of Japuntich. The motivation for doing so would be to prevent overflow of the container, and therefore leave potentially hazardous materials outside of the container, as well as inefficiently collecting containers before they are full, adding undue cost of retrieval (Japuntich Para. [0006] If a container becomes full before being collected and, thus, cannot accept another sharp, that sharp may go unconfined for a period of time in which it poses a hazard. Conversely, a container collected well before becoming full presents an inefficient use of the container's capacity and an unnecessary added expense to the facility).

Regarding claim 60, modified Brackmann teaches the system according to claim 37. Brackmann fails to explicitly disclose further comprising: one or more applications that automatically order more containers for an entity based on information transmitted by the sensor devices physically coupled to the (Japuntich Para. [0034] For example, the notification informs the user when waste container 22 is full and in need of emptying or replacement. In this manner, aspects of the invention permit remote monitoring of container 22. As shown in FIG. 2, waste container 22, sensor 24, and transmitter 32 comprise an exemplary medical waste container system 38; Para. [0048] For example, computer 58 provides notifications that permit a service provider to regularly monitor the status of a number of containers 22. This allows the service provider to determine which hospitals or other container sites to visit and which containers to exchange for empty containers). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Brackmann with the inventory management of Japuntich. The motivation for doing so would be to prevent overflow of the container, and therefore leave potentially hazardous materials outside of the container, as well as inefficiently collecting containers before they are full, adding undue cost of retrieval (Japuntich Para. [0006] If a container becomes full before being collected and, thus, cannot accept another sharp, that sharp may go unconfined for a period of time in which it poses a hazard. Conversely, a container collected well before becoming full presents an inefficient use of the container's capacity and an unnecessary added expense to the facility).

Regarding claim 68, modified Brackmann teaches the method according to claim 38. Brackmann fails to explicitly disclose further comprising: maintaining an inventory of the plurality of containers based on information transmitted by the sensor devices physically coupled to the containers. Japuntich teaches further comprising: maintaining an inventory of the plurality of containers based on information transmitted by the sensor devices physically coupled to the containers (Japuntich Para. [0034] For example, the notification informs the user when waste container 22 is full and in need of emptying or replacement. In this manner, aspects of the invention permit remote monitoring of container 22. As shown in FIG. 2, waste container 22, sensor 24, and transmitter 32 comprise an exemplary medical waste container system 38; Para. [0048] For example, computer 58 provides notifications that permit a service provider to regularly monitor the status of a number of containers 22. This allows the service provider to determine which hospitals or other container sites to visit and which containers to exchange for empty containers). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Brackmann with the inventory management of Japuntich. The motivation for doing so would be to prevent overflow of the container, and therefore leave potentially hazardous materials outside of the container, as well as inefficiently collecting containers before they are full, adding undue cost of retrieval (Japuntich Para. [0006] If a container becomes full before being collected and, thus, cannot accept another sharp, that sharp may go unconfined for a period of time in which it poses a hazard. Conversely, a container collected well before becoming full presents an inefficient use of the container's capacity and an unnecessary added expense to the facility).

Regarding claim 69, modified Brackmann teaches the method according to claim 38. Brackmann fails to explicitly disclose further comprising: automatically ordering more containers for an entity based on information transmitted by the sensor devices physically coupled to the containers. Japuntich teaches further comprising: automatically ordering more containers for an entity based on information transmitted by the sensor devices physically coupled to the containers (Japuntich Para. [0034] For example, the notification informs the user when waste container 22 is full and in need of emptying or replacement. In this manner, aspects of the invention permit remote monitoring of container 22. As shown in FIG. 2, waste container 22, sensor 24, and transmitter 32 comprise an exemplary medical waste container system 38; Para. [0048] For example, computer 58 provides notifications that permit a service provider to regularly monitor the status of a number of containers 22. This allows the service provider to determine which hospitals or other container sites to visit and which containers to exchange for empty containers). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Brackmann with the inventory management of Japuntich. The motivation for doing so would be to (Japuntich Para. [0006] If a container becomes full before being collected and, thus, cannot accept another sharp, that sharp may go unconfined for a period of time in which it poses a hazard. Conversely, a container collected well before becoming full presents an inefficient use of the container's capacity and an unnecessary added expense to the facility).

Claims 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0232747 A1 Brackmann et al. in view of US 2018/0211202 A1 Ynion in further view of US 2015/0353277 A1 LeBlanc et al.

Regarding claim 40, modified Brackmann teaches the system according to claim 37. Brackmann fails to explicitly disclose wherein at least some of the plurality of containers are IBC containers. LeBlanc is in the field of containers (LeBlanc Abstract, containment device) and teaches wherein at least some of the plurality of containers are IBC containers (LeBlanc Para. [0016] the IBC is used as a way to transport goods). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the management of containers of Brackmann with the IBC containers taught by LeBlanc. The motivation for doing so would be to keep track of bulk containers, and manage if (LeBlanc Para. [0002-0005]).

Regarding claim 41, modified Brackmann teaches the method according to claim 38. Brackmann fails to explicitly disclose wherein at least some of the plurality of containers are IBC containers. Leblanc teaches wherein at least some of the plurality of containers are IBC containers (LeBlanc Para. [0016] the IBC is used as a way to transport goods). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the management of containers of Brackmann with the IBC containers taught by LeBlanc. The motivation for doing so would be to keep track of bulk containers, and manage if the container should no longer be used which would increase the risk of spillage of potentially hazardous materials (LeBlanc Para. [0002-0005]).


Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Regarding 103, Applicant directs attention to the amended limitation “each of the sensor devices including a corresponding trusted platform module having stored thereon security credentials and secrets that provide encrypted communication by the sensor devices, where at least some of the data is encrypted by the trusted platform module using a private key that corresponds to . 
Applicant’s arguments, see Pg 8, filed 11/29/2021, with respect to 2, 3, 5-11, 13, 14, 16-22, 24, 25, 27-33. 39, 42, 45, 48, and 51 have been fully considered and are persuasive.  The objection and 101 of 09/03/2021 has been withdrawn. 

Prior Art







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0173021 A1 Lizon and US 5,836,192 A Getman teaches the level being monitored by ultrasonic piezo boards. US 2015/0307273 A1 Lyman teaches monitoring the state of containers (Abstract).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687